DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claims 180-184, 186-189 are pending. The amendment filed on 03/29/2021 has been entered. Claims 188-189 are withdrawn to a non-elected invention.
Claims 180-184,186-187 are under consideration.
Priority
This application is a continuation of PCT Application No. PCT/US2015/021418 filed March 19, 2015 which claims benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application Nos. 61/955,362 filed March 19, 2014, 61/955,358 filed March 19, 2014, and 62/043,042 filed August 28, 2014 is acknowledged. As such the effectively filed date for the instant application is March 19, 2014.
Withdrawn/Claim Rejections - 35 USC §112/ Necessitated by Amendment
Claims 180-184 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of applicants claim amendments. 	
New/Claim Rejections - 35 USC § 103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 180-184,186-187 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Clinical Cancer Research, 10: 718-727, 2004) as evidenced by Tai (Carcinogenesis, 26(2): 495-502, 2005) and in view of Izyumov (Biochimica et Biophysica Acta, 1658: 141 – 147, 2004), Parsons (WO2005065354)
Regarding claim 180, Zhao teaches plating several isolated cancer cell lines including HeLa and MCF-7 cells and subjected the plated cells to a pH stress of 5.5 (see pages 719-720 and Table 1) and for quantitated the low pH methotrexate (MTX) transport activity in human solid tumor cell lines adjusted to pH 6.5, 6.0, 5.5, or 5.0, transport studies with adherent cells followed a protocol designed for rapid uptake determinations on cells growing in monolayer cultures (p 719, 2nd column last paragraph). Briefly, cells were seeded Low Background glass vials and grown for 3 days to reach early confluence (p 719, 2nd column last paragraph). Zhao teaches collecting the cells following the pH stress treatment (see page 720).
Regarding claim 186, Zhao teaches, wherein the pH is between 5 and 5.7 (see pages 719-720 and Table 1).
Zhao does not teach in an amount and for a time effective to increase the number of cells expressing one or more markers of pluripotency.
Tai is cited solely as evidence that many cancer cell lines, including HeLa and MCF-7, inherently express Oct4 (see for example, Figure 3), thus Zhao as evidenced by Tai meet the limitation in an amount and time effective to increase the number of cells expressing one or more of the pluripotency markers.
Regarding claim 181, Zhao do not explicitly teach, wherein the pluripotent stem cell is generated without of an exogenous gene, as transcript, a protein, a nuclear component or cytoplasm or without cell fusion. However, since Zhao teach a method of plating several isolated cancer cell lines including HeLa and MCF-7 cells, and subjected the plated cells to a pH stress of 5.5 and as evidenced by Tai said cells express pluripotent marker Oct4, therefore, said step would have been necessarily an implicit step of said method for generated pluripotent stem cell. 
Zhao taken with Tai do not teach do not teach subjecting the population to an effective amount of chemical stress comprising between 1 and 50 mM ATP.
However, before the instant effective filing date of the instant invention, Izyumov teaches culturing HeLa cells in the presence of medium not falling below 1 mM to prevent apoptosis when ATP was maintained at level not lower than 1 mM, which is high enough to saturate the great majority of the ATP consumers (p 146 2nd column) (instant claims 180, 187). 
Zhao taken with Tai do not teach then introducing the cells expressing one or more of pluripotency markers into a medium for culturing the stem cells.
However, before the instant effective filing date of the instant invention, Parsons teaches defined media for culturing pluripotent stem cells (abstract). Parsons teaches undifferentiated hESCs cultured under defined biologics-free conditions remain self-renewing following trypsin dissociation while creating a "self-contained", "self-supporting" system (page 18 and figure 3).  Regarding claims 182-184, Parsons teaches the cell population is exposed to mechanical stress by mechanical dissociation for example by using a micropipette (trituration) st paragraph).
Regarding mechanical stress disrupting pores resulting in loss of between about 40% and 90% of cytoplasm, Parsons do not explicitly teach, wherein the pluripotent stem cell disrupting pores resulting in loss of between about 40% and 90% of cytoplasm. However, since Zhao teach a method of plating several isolated cancer cell lines including HeLa and MCF-7 cells, and subjected the plated cells to a pH stress of 5.5 and as evidenced by Tai said cells express pluripotent marker Oct4, and Parsons teach the cell population is exposed to mechanical stress by mechanical dissociation for example by using a micropipette (trituration) and embryonic stem cell-like morphology is characterized as compact colonies with apparently high nucleus to cytoplasm ratio and prominent nucleoli therefore, said mechanical stress would have been necessarily an implicit generated pluripotent stem cell disrupting pores resulting in loss of between about 40% and 90% of cytoplasm. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine plating HeLa and MCF-7 cells to a pH stress of 5.5  for quantitated the low pH methotrexate (MTX) transport activity in human solid tumor cell lines as disclosed by Zhao as evidenced by Tai express pluripotent marker by including culturing in ATP levels not falling below 1 mM to prevent apoptosis as disclosed by Izyumov and by the including culturing the cells in pluripotent stem cell media to maintain the stem pluripotency disclosed by Parsons because Zhao teaches that it is within the ordinary skill of the art to culture MCF-7 and HeLa cells to a pH stress of 5.5  and as evidenced by Tai express pluripotent marker and because Izyumov teach that it is within the ordinary skill of the art to culture pluripotent stem cell in the presence of 1 mM ATP and because Parson teaches that it is with the ordinary skill in the art to culture pluripotent stem cells in pluripotent stem cell culture media.
One would have been motivated to do so in order to receive the expected benefit of the low level of ATP to prevent apoptosis of the cells.

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632